ORDER

WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Anthony M. Marick has committed unprofessional conduct, namely purchasing and selling shares at a profit of stock in a company based on confidential information he had obtained through legal work being done by the law firm he was employed by; and
WHEREAS, the respondent has unconditionally admitted the allegations of the petition, has waived any rights he has pursuant to Rule 14, Rules on Lawyers Professional Responsibility, and has entered into a stipulation with the Director in which they jointly recommend a suspension of 9 months and recommend that the reinstatement hearing provided for in Rule 18, not be waived and that any reinstatement be conditioned upon respondent’s (1) payment of $750 in costs pursuant to Rule 24(d), (2) compliance with Rule 26, (3) successful completion of the professional responsibility examination pursuant *300to Rule 18(e), and (4) satisfaction of the continuing legal education requirements of Rule 18(e); and
“WHEREAS, this court has independently reviewed the record and agrees that the conduct admitted to by respondent warrants the agreed to disposition,
IT IS HEREBY ORDERED that respondent Anthony M. Marick is suspended for a period of 9 months with any reinstatement pursuant to the conditions set out above, as agreed to by both respondent and the Director. Respondent may apply for reinstatement 60 days prior to the expiration of his period of suspension.
The Director is awarded $750 in costs pursuant to Rule 24(d).
BY THE COURT:
/s/ Alan C. Page Associate Justice